Chief Justice Ewing
delivered the opinion of the Court.
The sums of money and amounts paid by the widow, were made, and received by Joseph Evans, on thejfaith of his portion in the estate, and he, as complainant, could surely not compel a division or exact from his mother the payment of more, without accounting for the several amounts received. The complainants come in under him as his creditors, and cannot compel her to do more than he could have compelled her to do. She has equity as the possessor and manager of the estate, for the benefit of herself and distributees; she holds labuleam in naufragio, and cannot be compelled to surrender her possession or release her hold, to Joe or his creditors, upon any other than equitable terms. And according to any reasonable estimate that can be made, Joe has already received more than his share of the estate. The execution of the deed by Joe, conveying his interest in the estate, real and persona], during the pendency of the suit of Robinson and Yantis, was but the consummation of an equity that before subsisted in favor of his mother.
The decree of the Circuit Court is reversed and cause remanded, that the bills of Robinson and Yantis may be dismissed.